OPINION — AG — UPON TERMINATION OF ANY COMPENSATED SERVICE FOR A MUNICIPAL FIRE DEPARTMENT IN OKLAHOMA SUBSEQUENT TO RETIREMENT ON PENSION, A RETIRED FIREMAN WOULD BE ELIGIBLE TO RECEIVE THE PENSION FOR WHICH HE QUALIFIED AT THE TIME OF HIS ORIGINAL RETIREMENT. CITE: 11 O.S. 1961 364 [11-364], 11 O.S. 1961 373 [11-373], 11 O.S. 1961 373 [11-373] (PENN LERBLANCE) FILENAME: m0000961 JOE B. HUNT STATE INSURANCE COMMISSIONER ATTORNEY GENERAL OF OKLAHOMA — OPINION JUNE 30, 1967 OPINION — AG — UPON TERMINATION OF ANY COMPENSATED SERVICE FOR A MUNICIPAL FIRE DEPARTMENT IN OKLAHOMA SUBSEQUENT TO RETIREMENT ON PENSION, A RETIRED FIREMAN WOULD BE ELIGIBLE TO RECEIVE THE PENSION FOR WHICH HE QUALIFIED AT THE TIME OF HIS ORIGINAL RETIREMENT. CITE: 11 O.S. 1961 364 [11-364], 11 O.S. 1961 373 [11-373], 11 O.S. 1961 373 [11-373] (PENN LERBLANCE)